            Case 2:16-cv-02600-KJM-EFB Document 25 Filed 03/04/19 Page 1 of 3



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN                                                            FILED
   Assistant United States Attorney
                                                                                Mar 04, 2019
 3 501 I Street, 10th Floor                                                  CLERK, U.S. DISTRICT COURT
   Sacramento, California 95814                                            EASTERN DISTRICT OF CALIFORNIA


 4 Telephone: (916) 554-2762
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA and STATE                     CASE NO. 2:16-cv-2600 KJM EFB
     OF CALIFORNIA, ex rel. TRACEY FREMD,
11
                                     Plaintiffs,            THE UNITED STATES’ NOTICE OF
12
                             v.                             PARTIAL INTERVENTION FOR
13                                                          SETTLEMENT AND PARTIAL
     ADVANCED PAIN DIAGNOSTIC AND                           DECLINATION
14   SOLUTIONS II, LLC; KAYVAN
     HADDADAN; and JESSE VAUGHN,
15
                                     Defendants.
16

17

18           Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2), (3), and (4), the United States
19 notifies this Court that it is partially intervening in this action for the purpose of filing a Joint

20 Stipulation of Dismissal consistent with a settlement agreement that includes the United States,

21 California, Relator, and Defendants Advanced Pain Diagnostic and Solutions II, LLC and Kayvan

22 Haddadan (“Settling Defendants”). Specifically, the United States intervenes with respect to

23 allegations that Settling Defendants knowingly submitted false claims for reimbursement to

24 California’s Medi-Cal program (“Medi-Cal”) for services rendered by a provider who was excluded

25 from participation in the Medi-Cal program. The United States declines with respect to the

26 remaining allegations in relator’s Complaint. The parties will file said Joint Stipulation of Dismissal

27 in the near future.

28
     THE UNITED STATES’ NOTICE OF PARTIAL
     INTERVENTION FOR SETTLEMENT AND PARTIAL                                                                1
     DECLINATION
           Case 2:16-cv-02600-KJM-EFB Document 25 Filed 03/04/19 Page 2 of 3



 1          The United States requests that relator’s Complaint, along with this Notice of Intervention

 2 and the Court's Order thereon, be unsealed. The United States further requests that all other

 3 previously-filed contents of the Court's file in this matter (including any applications filed by the

 4 United States for an extension of the investigative period and supporting documents, applications for

 5 partial lifting of the seal, and any orders previously entered in this matter) remain under seal because

 6 in discussing the content and extent of the United States' investigation, such papers are provided by

 7 law to the Court alone for the sole purpose of evaluating whether the seal and time for making an

 8 election to intervene should be extended.

 9          A proposed order accompanies this notice.
10

11                                                        MCGREGOR W. SCOTT
                                                          United States Attorney
12                                                        Eastern District of California
13

14 DATED: March 4, 2019                                   BY:     /s/ Catherine J. Swann
                                                                  Catherine J. Swann
15                                                                Assistant United States Attorney

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE UNITED STATES’ NOTICE OF PARTIAL
     INTERVENTION FOR SETTLEMENT AND PARTIAL                                                           2
     DECLINATION
           Case 2:16-cv-02600-KJM-EFB Document 25 Filed 03/04/19 Page 3 of 3



 1                       CERTIFICATE OF SERVICE BY ELECTRONIC MAIL
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3 Attorney for the Eastern District of California and is a person of such age and discretion to be

 4 competent to serve papers.

 5                   That on March 4, 2019, she served a copy of:
 6
                  THE UNITED STATES’ NOTICE OF PARTIAL INTERVENTION
 7
                       FOR SETTLEMENT AND PARTIAL DECLINATION
 8 by sending via electronic mail to the following individual(s) at the noted email address(es).

 9
     Addressee(s):
10

11 Janel Quinn
   Jquinn@employmentlawgroup.com
12 Employment Law Group (R) A Professional Corporation
   888 17th Street, NW, Suite 900
13 Washington, DC 20006-3307

14

15 Jennifer Gregory
   Jennifer.Gregory@doj.ca.gov
16 Bureau of Medi-Cal Fraud and Elder Abuse
   2329 Gateway Oaks Drive, Suite 200
17 Sacramento, CA 95833-4252

18

19                                                                /s/Kimberly Siegfried
                                                                 KIMBERLY SIEGFRIED
20                                                               Legal Assistant
21

22

23

24

25

26

27

28
                                                       1
